Citation Nr: 0639734	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
service-connected schizophrenia, chronic, undifferentiated 
type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. W.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran seeks an increased rating for his service-
connected schizophrenia.  

The medical records from the VA Medical Center, dated from 
July 2002 to May 2005, show that the veteran has been 
prescribed psychotropic medication.  However, recent 
treatment records have not been associated with the claims 
folder.  

In August and October 2004 and December 2005, a fee-basis 
physician stated that the veteran was permanently and totally 
disabled due to his service-connected schizophrenia.  
Treatment records have not been associated with the claims 
folder.  

In June 2005, the veteran was scheduled for a hearing at the 
RO before a local Decision Review Officer.  Although the 
veteran did not attend, the veteran's doctor testified that 
the service-connected PTSD had precluded him from working.  

In this regard, it was noted that the veteran had been 
receiving Social Security Disability benefits since 1970.  
However, the veteran's recent Social Security records have 
not been associated with the claims folder.

During the hearing, testimony was rendered to the effect that 
the veteran had been treated by a Dr. S. and Dr. H.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request records 
directly from the VAMC which reflect the 
veteran's psychiatric treatment since 
July 2003.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he provide the name(s) and 
address(es) of any other health care 
provider(s) and/or facility(s) where he 
has been treated since July 2003 for his 
service-connected schizophrenia.  

Then request the clinical records of the 
veteran's treatment directly from the 
health care provider(s) and/or 
facility(s) so identified.  Also request 
that the veteran provide any such records 
he may have in his possession.  

3.  The RO should undertake all indicated 
action to request the veteran's records 
from the Social Security Administration.  
Such records should include, but are not 
limited to, psychiatric treatment records 
and any other records associated with the 
continuation of the veteran's disability 
benefits.  

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected 
schizophrenia.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


